PER CURIAM.
We find no error in the trial court’s entry of the amended final judgment nunc pro tunc to the date of the original final judgment or in reserving jurisdiction to tax costs in favor of appellees. However, we do reverse and remand this case with instructions for the trial court to make the following corrections to the amended final judgment: (1) delete all references to fraud; (2) provide for interest at the statutory rate rather than at the rate of twelve percent per annum and (3) provide that plaintiff, Emil Palik, shall “go hence without day.”
REVERSED and REMANDED.
ANSTEAD and DELL, JJ., and WARNER, MARTHA C., Associate Judge, concur.